 



EXHIBIT 10.2
FIRST AMENDMENT TO THE
TRW AUTOMOTIVE INC. EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
(EFFECTIVE DATE: FEBRUARY 28, 2003)
          TRW Automotive Inc. (the “Company”) hereby adopts this First Amendment
to the TRW Automotive Inc. Executive Supplemental Retirement Plan (Effective
Date: February 28, 2003) (the “Plan”) established for John C. Plant.
RECITALS
A. The Company adopted and maintains the Plan for the benefit of John C. Plant,
its Chief Executive Officer.
B. The Company desires to modify the definition of Earnings considered in the
determination of benefits under the Plan in accordance with an agreement between
Mr. Plant, the Company and TRW Limited dated as of the date hereof.
NOW, THEREFORE, the Plan is hereby amended, effective immediately upon execution
of this First Amendment by the Company and Mr. Plant, as follows:

  1.   The first sentence of Section 2.01(i) is amended in its entirety to read
as follows:         Earnings means the sum of (a) the Base Salary received in
the twelve (12) month period preceding the Participant’s termination of
employment, but not less than $1,350,000, and (b) the average of the Annual
Bonuses earned with respect to the four (4) completed fiscal years among the
eight (8) completed fiscal years immediately preceding the Participant’s
termination of employment that produces the highest such average, but not less
than $650,000.     2.   Exhibit A to the Plan is amended in its entirety, as set
forth in Exhibit A attached hereto.     3.   No Other Amendments; Effectiveness.
Except as set forth in this First Amendment, the Plan is ratified and confirmed
in all respects. This First Amendment shall be effective as of the date hereof.
    4.   Governing Law. This First Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles thereof.

EXECUTED this 28th day of July, 2006.

                  TRW Automotive Inc.  
 
           
 
  By:        /s/ David L. Bialosky    
 
           
 
      David L. Bialosky
Executive Vice President
General Counsel and Secretary    

EXECUTED this 28th day of July, 2006.

         
 
       John C. Plant    
 
       /s/ John C. Plant    
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
The following example is hypothetical and intended to illustrate Plan
arithmetic. Actual benefits and lump sums under the Plan will depend on the
timing and circumstances of Mr. Plant’s retirement, and on his compensation
history at that date. The illustration is based on the assumption that
Mr. Plant’s Base Salary will increase at a rate approximating 4% per year, and
that the Annual Bonus earned in a given year will vary by 150%, 200% or 250% of
Base Salary as indicated below.

                              a   Normal Retirement age under Plan Provisions  
          57 1/2   b   Actual age of retirement             61       Calculate
accrued annual gross Plan benefit at age 61                     Base Salary in
prior year   $ 2,094,000              
Annual Bonus in prior year
    200 %   $ 4,188,000              
Annual Bonus in second prior year
    150 %   $ 3,019,500              
Annual Bonus in third prior year
    200 %   $ 3,872,000              
Annual Bonus in fourth prior year
    250 %   $ 4,655,000              
Annual Bonus in fifth prior year
    200 %   $ 3,580,000              
Annual Bonus in sixth prior year
    150 %   $ 2,581,500              
Annual Bonus in seventh prior year
    250 %   $ 4,137,500              
Annual Bonus in eighth prior year
    200 %   $ 3,182,000               Earnings to apply in gross benefit formula
          $ 6,307,125       Years of Pensionable Employment at age 61          
  37   c   Annual gross Plan benefit, payable for life commencing at 61**      
    $ 3,467,600       Calculate accrued annual UK Scheme accrued benefit at age
61                     Base pay in prior year   $ 2,094,000               10% of
base pay in prior year   $ 209,400               10% of base pay in second prior
year   $ 201,300               10% of base pay in third prior year   $ 193,600  
            10% of base pay in fourth prior year   $ 186,200               10%
of base pay in fifth prior year   $ 179,000               Average pay to apply
in UK Scheme benefit formula           $ 2,287,900   d   Annual UK Scheme
accrued benefit*           $ 1,525,300   e   Life annuity equivalent to UK
Scheme accrued benefit           $ 1,605,600   f   Annual net Plan benefit,
payable for life commencing at 61 = c - e**           $ 1,862,000   g   Present
value at age 61, of $1 per year payable for life commencing at age 61, based on
assumptions specified in Plan document***             11.8451   h   Lump sum
value at age 61, = f x g**           $ 22,055,576  

 

*   Payable as a joint and survivor annuity. For purposes of this Exhibit A
only, future UK cost of living assumptions have been factored at a zero percent
rate. The actual amount of the offset calculated under Section 2.01 (a)
(5) would be increased assuming an inflationary environment.   **   A portion of
this benefit will be payable from the US Qualified Plan   ***   According to the
Plan, lump sum values are determined in accordance with assumptions used by the
US Qualified Plan for lump determinations which, in turn, are based on statutory
minimum assumptions that vary with interest rates from year to year.

 